DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 
Allowable Subject Matter
Claims 27-44 are allowable over the prior art.  However, the claims remain rejected under non-statutory double patenting.    

Additionally, claims 27-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 27-44 (i.e., 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43 and 44) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 2, 3, 22+23, 22+24, 5, 6, 7, 8, 9, 10, 11, 12, 14, 16, 17 and 18 of U.S. Patent No. 10,740,400.   (Note that instant claims 27-44 recite a method.  Instant claim 30 recites substantially similar subject matter as each of conflicting claims 1 and 11, but instant claim 30 changes subject matter category to that of a medium [i.e., a product].)

Although the conflicting claims are not identical, they are not patentably distinct from each other because:

The language of the body of claim 27 of the instant application substantially appears within the body of the independent claim 1 of patent no. 10,740,400.  Note that the conflicting claims of patent no. 10,740,400 contain some additional language.  Therefore, the claim 27 (and its dependent claims) of the instant application are for the most part broader that the conflicting claims of patent no. 10,740,400.  See further discussion below.
First:  It is noted that elimination of a step/element/function is indicative of obviousness.  See, for example, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 195) indicating that deleting a switch member and thereby eliminating its function was an obvious expedient.  Elimination of the requirement of a [user] textual query in the instant application, and replacement with the broader requirement of a “user query” falls within the rationale set forth by In re Kuhle (i.e., reflects an obvious variant in the claims).
Second:  It is noted that one difference in the claims is that (for the most part) the claims of the instant application change subject matter category vice those in the conflicting patent.  Claims 27, 28, 29, 30, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43 and 44 of the instant application recite the method subject matter category, whereas claims 1, 4, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 14, 16, 17 and 18 of patent no. 10,740,400 recite the system subject matter category.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to change subject matter categories because a method would enable one to implement an invention potentially anywhere an appropriate computing system existed.  I.e., one is not tied to a particular platform for implementing an invention.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-26 are rejected under 35 U.S.C. §103 as being unpatentable over Cardell et al (US Patent Application Publication No. 2014/0310255, hereafter referred to as “Cardell”) in view of Xin-Jing Wang et al. (“Annotating Images by Mining Image Search Results”, TPAMI 2008, Volume 30, Issue 11, IEEE, November 2008, pp. 1919-1932, hereafter referred to as “Wang”).

Regarding independent claim 25:  Cardell teaches An image query processing method, comprising: determining, by a computing system comprising one or more computing devices, using a user query, an image category for images responsive to the user query; (See Cardell Fig. 2B #204 showing a user query and #210, 212, 214 and 216 and para 0028 teaching a user query and associated query suggestion groupings/categories.  See also, para 0019 teaching the use of exemplary computing environments, such as personal computers and mobile devices.) selecting, by the computing system, using data that associates a plurality of images with a corresponding category, a subset of the images that each belong to the image category, (See Cardell para 0032 in the context of para 0028 teaching a subset of images corresponding to the search query suggestion grouping/category.  See also, Fig. 1 #134 and #142 and para 0034 teaching the display of images associated with a selected query grouping/category.) analyzing, by the computing system, using the user query, data for the images in the subset of the images to determine images responsive to the user query; (See Cardell para 0032 in the context of para 0028 teaching a subset of images corresponding to the search query suggestion grouping/category.  See also, Fig. 1 #134 and #142 and para 0034 teaching the display of images associated with a selected query grouping/category.) determining, by the computing system, a response to the user query using the images responsive to the user query; (See Cardell para 0032 in the context of para 0028 teaching a subset of images corresponding to the search query suggestion grouping/category.  See also, Fig. 1 #134 and #142 and para 0034 teaching the display of images associated with a selected query grouping/category.) and providing, by the computing system, the response to the user query for presentation. (See Cardell para 0032 in the context of para 0028 teaching a subset of images corresponding to the search query suggestion grouping/category.  See also, Fig. 1 #134 and #142 and para 0034 teaching the display of images associated with a selected query grouping/category.)
However, Fey does not explicitly teach the remaining limitations as claimed.  Wang, though, teaches each image in the plurality of images belonging to one of two or more categories; (See Wang page 1924 Fig. 4 showing exemplary photos “tiger Grooming” and “Snowy Water Fall” that are each associated with two categories [and the somewhat curious omission as to why the “Butterfly” photo is not indicated as also being associated with the Nature category].)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Wang for the benefit of Cardell, because to do so provided a designer with options for implementing an efficient and robust system that had a high generalization capability, as taught by Wang in the Abstract and page 1924 section 4.2.1.  These references were all applicable to the same field of endeavor, i.e., management of images and image search results.  


Regarding claim 26:  Cardell teaches comprising: determining, by the computing system, using the user query, one or more key phrases for the user query; and wherein analyzing, using the user query, data for the images in the subset of the images to determine images responsive to the user query comprises analyzing, using the one or more key phrases, data for the images in the subset of the images to determine images responsive to the user query. (See Cardell Fig. 2C #242 and para 0002 teaching the use of key phrases in queries, in the context of Fig. 1.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Wang, Xin-Jing, et al., “Annotating Images by Mining Image Search Results”, TPAMI 2008, Volume 30, Issue 11, IEEE, November 2008, pp. 1919-1932.
Two photos [Tiger Grooming and Snowy Water Fall] that show an exemplary association with two categories – not clear why butterfly isn’t in the “Nature” category also (page 1924, Fig. 4); Mining of key phrases from search results (page 1931, 1st full paragraph).



US Patent Application Publications
Fey 	 				2015/0370833
Image search GUI for entering a textual query and receiving / determining image categories [#206], but the determined categories do not guarantee that each image will belong to two or more categories (Fig. 2A, 3); Key phrase query search (Figure 3 and para 0003). 

Majkowska 	 				2015/0161176
A query and associated categories are associated via a search engine (Fig. 1A, para 0003); But, the determined categories do not guarantee that each image will belong to two or more categories.

Cardell 	 				2014/0310255
Query, generate a set of resources responsive to the query, generate a subset of the respective set of resources (Fig. 4 #407-408); Query suggesting grouping generation (paras 0028-0029, 0031); Representative image from each subset (para 0032); Exemplary key phrase query (Figures 2C and 5, and para 0002); But, the determined categories do not guarantee that each image will belong to two or more categories.

Albouze 	 				2007/0244925
Determine a set of images from a query, extract image metadata based upon the query, then use the metadata to find additional images (Abstract, Fig. 3); Query for phrases (paras 0018-0019 and 0023); Generic reference to “Image categories” and the storage of general composition characteristics.  But, these categories do not guarantee that each image will belong to two or more categories.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




May 7, 2022